DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species XIII, FIG. 21, and claims 1-7, 9, and 12-18, in the reply filed on 07/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9, and 17 are directed the a non-elected species. Accordingly, claim 9 is further withdrawn. In this Office Action, claims 1-7, 12-16, and 18 are fully examined, and claims 8-11, 17, and 19-20 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020, 04/03/2020, 04/14/2021, 06/01/2021, 07/13/2021, 10/21/2021, 11/10/2021, and 05/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both packing and region. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it’s not clear what’s intended by “a packing for adjusting the inversely coupling coefficient is packed between the first section and the fourth section, or between the second section and the fifth section” as recited in lines 1-3. It appears the spacing between sections of the first winding and the second winding in the first and second passages are filled with a filler. According, the claim in question is interpreted as the arrow region in passage, as shown in FIG. 21, is filled with a filler.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12-13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujimoto et al. (U.S. PG. Pub. No. 2019/0108939 A1).
With respect to claim 1, Fujimoto et al., hereinafter referred to as “Fujimoto,” teaches an inversely coupled inductor (e.g. FIGs. 1, and 3-4), comprising: 
a magnetic core 24, a first winding  23A and a second winding 23B, wherein: 
a first passage (channeled formed by UI cores 242 and 241) is formed in the magnetic core; 
a part of the first winding and a part of the second winding pass through the first passage, and the first winding crosses (winding 23A crosses winding 23B at front and back surfaces) with the second winding outside the first passage (paras. [0040]-[0041], and [0052]).
With respect to claim 2, Fujimoto teaches the inversely coupled inductor according to claim 1, wherein the magnetic core comprises two side legs (left and right legs) and two pillars (lid part 241 and lower yoke of box part 242) which are oppositely arranged, respectively; and the two pillars are arranged between, and perpendicular to, the two side legs, and the first passage is defined by the side legs and the pillars (para. [0052]).
With respect to claim 3, Fujimoto teaches the inversely coupled inductor according to claim 1, wherein: 
the first winding comprises a first section 21A and a second section 22A, which are oppositely arranged, and a third section (section between sections 21A and 22A), which is positioned between, and electrically connected to, the first section and the second section; 
the second winding comprises a fourth section 21B and a fifth section 22B, which are oppositely arranged, and a sixth section (section between sections 21B and 22A), which is positioned between, and electrically connected to, the fourth section and the fifth section; the first section and the fourth section penetrate the first passage; and the third section crosses with the sixth section outside the first passage (para. [0041]).
With respect to claim 12, Fujimoto teaches the inversely coupled inductor according to claim 3, wherein the sixth section is a plate, the sixth section is provided with a through hole, the third section is provided in the through hole, a direction of an electric current flowing through the sixth section intersects with a direction of an electric current flowing through the third section (para. [0041]). The first and second windings intersects each other. Therefore, current in the first winding will intersect current in the second winding even if current in the first and second winding flow in the same direction. 
With respect to claim 13, Fujimoto teaches the inversely coupled inductor according to claim 3, wherein the third section and the sixth section are mutually insulated, forming a unibody structure (para. [0053]).
With respect to claim 18, Fujimoto teaches the inversely coupled inductor according to claim 2, wherein the magnetic core comprises two side legs (legs of box part 242) and a plurality of pillars (yoke of box part 242 and lid part 241), and the first winding crosses with a second winding on one of the pillars, and on one side or both sides of the first passage (para. [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as applied to claim 3 above, in view of Metsler (U.S. Patent No. 5,568,111).
With respect to claim 4, Fujimoto teaches the inversely coupled inductor according to claim 3. Fujimoto does not expressly teach: 
an electric current flows through the first section of the first winding in a direction opposite to an electric current flowing through the fourth section of the second winding.
Metsler teaches an inversely coupled inductor (Figs. 1-4) comprising:
an electric current (down arrow of winding 18a) flows through the first section of the first winding 18a in a direction opposite to an electric current (up arrow of winding 18b) flowing through the fourth section of the second winding (col. 4, lines 60-65). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the opposite current flow as taught by Metsler to the inversely coupled inductor of Fujimoto to cancel magnetic fields.
With respect to claim 5, Fujimoto teaches the inversely coupled inductor according to claim 3. Fujimoto does not expressly teach a second passage is further formed in the magnetic core along a first direction, wherein the second passage is located on a right side of, and is parallel with, the first passage; 
the second section and the fifth section penetrate the second passage; and 
the third section crosses with the sixth section outside the first passage and the second passage.
Metsler teaches an inversely coupled inductor (Figs. 1-4), wherein a second passage 16 or 17 is further formed in the magnetic core (ferrite body 10) along a first direction (vertical direction), wherein the second passage is located on a right side of, and is parallel with, the first passage (the other of passage 16 or 17); 
the second section (portion of winding 18a second passage) and the fifth section (portion of winding 18b second passage) penetrate the second passage  (col. 5, lines 11-25). The combination would result in “the third section crosses with the sixth section outside the first passage and the second passage” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second passage as taught by Metsler to the inversely coupled inductor of Fujimoto to provide the required magnetic path and or to provide the required magnetic saturation characteristics.
With respect to claim 6, Fujimoto in view of Metsler teaches the inversely coupled inductor according to claim 5, wherein: 
an electric current (down arrow of winding 18a) flows through the second section of the first winding in a direction opposite to an electric current (up arrow of winding 18b) flowing through the fifth section of the second winding (Metsler, col. 4, lines 60-65).
With respect to claim 7, Fujimoto in view of Metsler teaches the inversely coupled inductor according to claim 6, wherein the magnetic core comprises two side legs (upper and lower yokes) and at least three pillars (side legs and middle leg), wherein the first passage is a space formed by the two side legs and two adjacent ones of the pillars; and the second passage is a space formed by the two side legs and another two adjacent ones of the pillars (Metsler, col. 4, line 66 to col. 5, line 6).
With respect to claim 14, Fujimoto in view of Metsler teaches the inversely coupled inductor according to claim 3, wherein the first section and the second section of the first winding and the fourth section and the fifth section of the second winding are injection-molded with the magnetic core into a unibody structure (Fujimoto, para. [0041]). The “injection-molded” limitation is not given patentable weight because the limitation is considered as a product-by-process limitation that does not have limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966
With respect to claim 15, Fujimoto in view of Metsler teaches the inversely coupled inductor according to claim 14, wherein the inversely coupling coefficient is adjusted by controlling a width of a gap (space between sections of windings 18a and 18b) between the first section and the fourth section, or by controlling a width of a gap between the second section and the fifth section (Metsler, col. 5, lines 33-39).
With respect to claim 16, Fujimoto teaches the inversely coupled inductor according to claim 15. Fujimoto does not expressly teach a packing for adjusting the inversely coupling coefficient is packed between the first section and the fourth section, or between the second section and the fifth section.
Best understood in view of 35 USC 112(b) rejection, Metsler teaches an inversely coupled inductor (Figs. 1-4), wherein a packing 22 for adjusting the inversely coupling coefficient is packed between the first section and the fourth section, or between the second section and the fifth section (col. 5, lines 44-48). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the packing as taught by Metsler to the inversely coupled inductor of Fujimoto to secure the windings to the magnetic core (col. 5, lines 44-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837